t c summary opinion united_states tax_court thomas lettieri petitioner v commissioner of internal revenue respondent docket no 13055-06s filed date thomas lettieri pro_se travis t vance for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether payments totaling dollar_figure made by petitioner to his former spouse in are alimony payments as defined by sec_71 and thus deductible by petitioner under sec_215 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in newnan georgia at the time he filed his petition petitioner married gretchen von bergen von bergen on date on date von bergen filed for divorce from petitioner in the state of georgia on that day petitioner and von bergen signed a document entitled divorce settlement agreement between gretchen von bergen lettieri and thomas lettieri july-date settlement agreement the settlement agreement states husband and wife have distributed by their mutual agreement their household furnishings have sold their real_estate and split equally the proceeds and have paid in full their debts husband agrees to transfer to wife’s tiaa-cref retirement fund the total sum approximately dollar_figure in his pension_plan this transaction is to take place within one month of the divorce decree husband will pay to wife in dollar_figure mo increments or more should he choose the sum of dollar_figure these payments are to be received by the 16th of the month late fee dollar_figure day husband and wife will share equally in agreed upon expenses related to their three non-minor children including the education of their 18-year-old there are no minor children the settlement agreement is silent as to whether the payments are to terminate upon the death of either party in petitioner made payments to von bergen pursuant to the settlement agreement totaling dollar_figure he deducted those payments as alimony on his income_tax return von bergen did not include the dollar_figure payments received from petitioner as alimony income on her return discussion the parties dispute whether the payments made by petitioner to von bergen are alimony and thus deductible by petitioner under sec_215 resolution of this dispute depends on whether the payments as a matter of law terminate on the death of von bergen sec_215 provides a deduction to an individual equal to the alimony or separate_maintenance payments paid during that individual’s taxable_year sec_215 defines alimony as any payment that is includable in the gross_income of the payee under sec_71 sec_71 provides for the inclusion in income of any alimony or separate_maintenance payments received during the taxable_year sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse under sec_71 if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be deductible as alimony by the payor see 407_f3d_186 3d cir affg tcmemo_2003_163 whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see also kean v commissioner supra the parties dispute whether the payments at issue meet the requirement of sec_71 the parties are in agreement that the divorce decree does not provide any conditions for the termination of these payments respondent maintains that the payments made by petitioner to von bergen are not deductible from petitioner’s income as alimony under sec_215 because the obligation to make the payments does not terminate at the death of either party under georgia law petitioner contends that the payments are deductible because he intended the payments to be alimony and because the settlement agreement did not specifically state that the payments do not terminate at the death of petitioner or von bergen although sec_71 as it was enacted in originally required that a divorce_or_separation_instrument affirmatively state that liability for payments terminate upon the death of the payee spouse in order to be considered alimony the statute was retroactively amended in so that such payments now qualify as alimony as long as termination of such liability would occur upon the death of the payee spouse by operation of state law 102_f3d_842 6th cir affg tcmemo_1995_183 under georgia law the obligation to pay periodic alimony terminates at the death of either party while the obligation to pay lump sum alimony in installments over a period of time does not winokur v winokur s e 2d ga the georgia supreme court has held that the obligation to pay lump sum alimony does not terminate upon the death of either party because lump sum alimony is in the nature of a property settlement regardless of whether it is designated as alimony id the georgia supreme court has also established the following test to be used in determining whether particular payments are lump sum alimony payable in installments as opposed to periodic alimony if the words of the documents creating the obligation state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump sum alimony payable in installments id pincite the settlement agreement between petitioner and von bergen requires petitioner to pay the sum of dollar_figure to von bergen in monthly payments of at least dollar_figure although the exact number of payments would have varied if petitioner had paid more than the minimum dollar_figure in any installment petitioner was not legally obligated to pay to von bergen any more than the sum of dollar_figure if petitioner did not have the option in the settlement agreement of paying more than the required dollar_figure each month he would have been required by the settlement agreement to pay von bergen exactly payments of dollar_figure each petitioner’s obligation to von bergen is for an exact sum payable in monthly installments which obligation is lump sum alimony under georgia law and does not terminate upon the death of either the payee or the payor thus we hold that the dollar_figure paid to von bergen in pursuant to the settlement agreement between petitioner and von bergen does not qualify to be deducted as alimony paid_by petitioner under sec_215 sec_71 see mukherjee v commissioner tcmemo_2004_98 to reflect the foregoing decision will be entered for respondent
